Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance

	1. The following is an examiner’s statement of reasons for allowance: the prior-art, Rao (US PGPub 20040103412), in view of Applah (US PGPub 20090007031), in view of Meyerson (US PGPub 20020184619), in view of Sakuraba (US Patent 5452448), in view of Enomori (US PGPub 20090235244), and further in view of Carson (US PGPub 20040157619) failed to disclose of a system for a node of a communication network comprising a plurality of nodes, the system comprising: at least one processor for communicatively coupling to a computer system that is remote from a first node of the plurality of nodes, the computer system operably coupled to storage containing updated information for one or more of the plurality of nodes, the at least one processor configured to communicate wirelessly with the plurality of nodes, the at least one processor operable to, at least: transmit a first plurality of parameters regarding the first node to the computer system; determine whether updated information for the first node is available in the storage; and when updated information for the first node is available: evaluate a plurality of properties associated with the updated information; determine based on evaluating of the plurality of properties, one or more parameters or conditions relating to obtaining and applying of the updated information; handle based on the one or more parameters or conditions, obtaining and applying of the updated information, wherein the handling comprises: obtaining the updated information for the first node; decrypting the updated information for the first node, verifying the updated information, wherein: the plurality of properties comprises a corresponding hash based value, and the verifying comprises determining based on the hash based value that the updated information is new or different than previously used or obtained information, and applying, based on the verifying, the 


Regarding Claim 1, the closest prior-art found, Rao, Applah, Meyerson, Sakuraba, Enomori and Carson discloses of a system for a node of a communication network comprising a plurality of nodes, the system comprising: at least one processor for communicatively coupling to a computer system that is remote from a first node of the plurality of nodes, the computer system operably coupled to storage containing updated information for one or more of the plurality of nodes, the at least one processor configured to communicate wirelessly with the plurality of nodes, the at least one processor operable to, at least: transmit a first plurality of parameters regarding the first node to the computer system; determine whether updated information for the first node is available in the storage; and when updated information for the first node is available: evaluate a plurality of properties associated with the updated information; determine based on evaluating of the plurality of properties, one or more parameters or conditions relating to obtaining and applying of the updated information; handle based on the one or more parameters or conditions, obtaining and applying of the updated information; transmit a notification to the computer system from the first node of successful  obtaining and application of the decrypted updated information at the first node. 


Rao, Applah, Meyerson, Sakuraba, Enomori and Carson failed to disclose as cited above. Claim 32 is a method claim, similar to the claim 1, and claim 40 is a product claim, similar to the claim 1. 
 Therefore, the prior-art, Rao, Applah, Meyerson, Sakuraba, Enomori and Carson failed to teach the system of claim 1, the method of claim 32 and the product of claim 40. Therefore, claims 1, and 25-47 are allowed while claims 2-24 are canceled. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAE U JEON/Primary Examiner, Art Unit 2193